         Case 1:15-cv-12939-LTS Document 953 Filed 12/19/18 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                            )
CASUALTY INSURANCE COMPANY, and                      )
THE COMMERCE INSURANCE COMPANY,                      )
     Plaintiffs/Counterclaim Defendants,             )
                                                     )
       v.                                            )
                                                     )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,                )
et als.,                                             )
         Defendants,                                 )
                                                     )
       and                                           )
                                                     )
LAW OFFICES OF JEFFREY S. GLASSMAN                   )
LLC,                                                 )
     Defendant/Counterclaim Plaintiff.               )


 PLAINTIFFS/DEFENDANTS-IN-COUNTERCLAIM, METROPOLITAN PROPERTY
  AND CASUALTY INSURANCE COMPANY AND THE COMMERCE INSURANCE
  COMPANY’S MOTION FOR LEAVE TO FILE A FURTHER REPLY IN SUPPORT
  MOTION TO COMPEL COMPLETE RESPONSES TO MASTER REQUESTS FOR
    PRODUCTION OF DOCUMENTS FROM THE GLASSMAN DEFENDANTS

       NOW COME the Plaintiffs/Defendants-in-Counterclaim, Metropolitan Property and

Casualty Insurance Company (“Metropolitan”) and The Commerce Insurance Company

(“Commerce”)(collectively “the Plaintiffs”), and hereby respectfully request that the Court grant

them leave to file a Further Reply in Support of their Motion to Compel Complete Responses to

the Plaintiffs Master Requests for Production of Documents (“Motion to Compel”) [Doc. Nos.

855 and 856]. The Plaintiffs request to file a Further Reply in Support of their Motion to Compel

to include a dispute concerning redactions made by the Glassman Defendants on the basis of

relevance, as the Court has found this practice to be improper in discovery. In support hereof, the

Plaintiffs state the following:
         Case 1:15-cv-12939-LTS Document 953 Filed 12/19/18 Page 2 of 6



       1.      On September 25, 2018, the Court issued an Order on the Parties’ respective

Motions to Modify Scheduling Order establishing November 26, 2018, as the deadline to file

Motions to Compel against Parties in this matter. [See Doc. No. 806 at ¶1.]

       2.      The Plaintiffs filed their Motion to Compel Complete Responses to the Plaintiffs’

Master Requests for the Production of Documents on November 15, 2018. [See Doc. Nos. 855-

56.]

       3.      That same evening, November 15, 2018, the Glassman Defendants purported to

produce over 9,000 pages of documents, bates numbered GLO-0044696 through GLO-0053926.

See Exhibit A, Email Dated November 15, 2018. However, the Glassman Defendants’

production contained no images or native files, in essence, making the entirety of the production

useless. See Exhibit A, Email dated November 19, 2018.

       4.      The Glassman Defendants reproduced the November 15, 2018, production on

November 19, 2018. See Exhibit A, Email dated November 19, 2018.

       5.      The Plaintiffs have now completed their review of the 9,000 plus pages of

documents produced by the Glassman Defendants on November 19, 2018. Included therein, the

Glassman Defendants have produced several documents, which are heavily redacted apparently

for no other reason than that the information is not relevant in the eyes of the Glassman

Defendants. These records include highly relevant client referral lists, which include “White

Pads,” “O/S lists” and other client lists, which the Plaintiffs have already sought to compel by

their Motion to Compel [Doc. No. 856]. See Exhibit B, Lists in Redacted Form.

       6.      This Court has previously held that the identity of an attorney’s client is not

privileged. [See Doc. No. 862 at 3](citing United States v. Gertner, 873 F. Supp. 729, 735 (D.




                                                 2
         Case 1:15-cv-12939-LTS Document 953 Filed 12/19/18 Page 3 of 6



Mass. 1995) for proposition that, “‘the identity of an attorney’s client and the source of payment

for legal fees are not normally protected by the attorney-client privilege.’”)

       7.       After the Plaintiffs filed their Motion to Compel, this Court ruled on the

Plaintiffs’ work-product objections to the production of their SIU materials. In the Court’s

November 28, 2018, Order [Doc. No. 891], the Court found, as to certain items on the Plaintiffs’

Privilege Log, that the Rules of Civil Procedure do not permit the redaction of discovery

documents on the basis of non-responsiveness and relevance. [See Doc. No. 891 at 7](citing

Aronstein v. Massachusetts Mut. Life Ins. Co., No. 15-12864-MGM, 2017 WL 2818993, at *5

(D. Mass. June 29, 2017) for the proposition that “[t]he Federal Rules of Civil Procedure do not

allow for the redaction of non-responsive material from otherwise responsive documents.”)

       8.       At the time the Plaintiffs filed their Motion to Compel, the Plaintiffs were

unaware that the Glassman Defendants were redacting information from responsive documents,

for which there is no argument that the information is privileged. However, it is now clear that

the Glassman Defendants’ redaction of its client referral lists, white pads and O/S lists have no

basis in law.

       9.       Accordingly, the Plaintiffs respectfully request that the Court allow them to file a

Further Reply in Support of their Motion to Compel to address the Glassman Defendants’

improper redaction of non-privileged information from relevant documents, which this Court has

previously found to be improper.

       10.      On December 18, 2018, after being notified of the Plaintiffs’ intent to file the

instant Motion, the Glassman Defendants, who had previously justified these redactions on their

Privilege Log as “redaction of unrealed [sic] client information” (See Exhibit C at 4), amended

their Privilege Log to assert that redactions were made of “private, HIPAA-related information




                                                  3
           Case 1:15-cv-12939-LTS Document 953 Filed 12/19/18 Page 4 of 6



for patients/claimants/clients whose claims are not at issue in this matter.” See Exhibit D at 4.

Not that this alteration should make any difference in the Court’s determination of this matter, as

there is already a Protective Order in place protecting said information,1 this amendment should

be seen as an implicit admission by the Glassman Defendants that their original Privilege Log

was inadequate. Moreover, any argument by the Glassman Defendants that redactions are

necessary to protect HIPAA protected information, which the Plaintiffs dispute, is entirely

undermined by the fact that the Glassman Defendants redacted information which would not be

HIPAA protected including the name of the individual, the referral source, what type of case was

referred, and the date of the accident.

         WHEREFORE, for the above-stated reasons, the Plaintiffs respectfully request that the

Court permit them to file a Further Reply in Support of Their Motion to Compel, in the form

attached hereto as Exhibit E. The Plaintiffs also request any further relief that the Court deems

just and appropriate.




1
  [See Doc. No. 693 at ¶2.] (“Notwithstanding any federal or state law limiting the authority of the parties or
“covered entities” within the definition of 45 C.F.R. §160.103 (2003) to disclose protected health information, the
parties and covered entities are permitted to release protected health information in their possession in response to a
discovery request, subpoena or other lawful process that seeks information relevant to the issues presented in this
litigation. Parties will reasonably cooperate to limit unnecessary disclosure of protected health information that has
been produced for inspection or exchange in discovery. Any protected health information disclosed pursuant to this
order shall be used only for purposes of this case.”


                                                           4
         Case 1:15-cv-12939-LTS Document 953 Filed 12/19/18 Page 5 of 6



                                                      Respectfully submitted,
                                                      By the Plaintiffs/
                                                      Defendants-in-Counterclaim,
                                                      Metropolitan Property and Casualty
                                                      Insurance Company, and
                                                      The Commerce Insurance Company,
                                                      By their attorneys,

                                                      /s/ Nicholas J. Pompeo
                                                      Glenda H. Ganem
                                                      BBO No. 564374
                                                      gganem@mhg-pc.com
                                                      Peter R. Houston
                                                      phouston@mhg-pc.com
                                                      BBO No. 681915
                                                      Nicholas J. Pompeo
                                                      npompeo@mhg-pc.com
                                                      BBO No. 682361
                                                      McGovern, Houston & Ganem, P.C.
                                                      21 Merchants Row, 4th Floor
                                                      Boston, MA 02109
                                                      (617) 723-1444
Date: December 19, 2018

                                 CERTIFICATE OF SERVICE

        I, Nicholas J. Pompeo, Esq., attorney for the Plaintiffs/Defendants-in-Counterclaim,
Metropolitan Property and Casualty Insurance Company and The Commerce Insurance
Company, hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and/or served in compliance with the Fed.R.Civ.P.

Date: December 19, 2018                               /s/ Nicholas J. Pompeo
                                                      Nicholas J. Pompeo, Esq.




                                                 5
         Case 1:15-cv-12939-LTS Document 953 Filed 12/19/18 Page 6 of 6



               CERTIFICATE PURSUANT TO LOCAL RULE 7.1 and 37.1

         I, Nicholas J. Pompeo, Esq., attorney for the Plaintiffs/Defendants-in-Counterclaim,
Metropolitan Property and Casualty Insurance Company and the Commerce Insurance Company,
certify that the Plaintiffs have conferred with counsel for Defendants, Law Offices of Jeffrey S.
Glassman, LLC and Jeffrey S. Glassman in an effort to resolve or narrow the issues in dispute.
The Glassman Defendants oppose the filing of the instant motion.


                                                    /s/ Nicholas J. Pompeo
                                                    Nicholas J. Pompeo, Esq.




                                               6
